Opinion issued August 29, 2002
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-01-01170-CR



ANTHONY RAY BLACK, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 874589



MEMORANDUM OPINION

	Appellant, Anthony Ray Black, pleaded guilty, without an agreed punishment
recommendation from the State, to aggravated robbery.  The trial court found
appellant guilty, made an affirmative finding that a deadly weapon was used in the
commission of the offense, and assessed appellant's punishment at 25 years in prison.
	Appointed counsel for appellant has filed a brief stating that, in his opinion, the
appeal is frivolous.  The brief meets the minimum requirements of Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and stating why there are no arguable grounds
of error on appeal.  See Gainous v. State,  436 S.W.2d 137, 138 (Tex. Crim. App.
1969).
	Counsel has certified that a copy of the brief was delivered to appellant, and
appellant was advised of his right to file a pro se response.  This Court granted
appellant a 45-day extension of time to file a pro se response, but more than 45 days
have passed and he has not done so.
	We have reviewed the entire record, and we hold there are no arguable grounds
for appeal.  We affirm the judgment.
	We also grant counsel's motion to withdraw.  See Stephens v. State, 35
S.W.3d770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.).  We note that
counsel still has a duty to inform appellant of the result of this appeal and also to
inform appellant that he may, on his own, pursue discretionary review in the Court
of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
1997).
PER CURIAM
Panel consists of Justices Hedges, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.4.